Holmes, Judge,
delivered the opinion of the court.
The plaintiff claimed title to the land in controversy as a part of the common of the town of Carondelet. The defend*413ants claimed title under a confirmation and survey of the Martigny tract, under the act of Congress of the.4th of’July,/ 1836, and gave evidence of an actual adverse possession of the land in controversy for more than ten years next before thej commencement of this suit. The evidence appears to have fully established the defence.
The instructions which were given on behalf of the defendants appear to be unobjectionable. The plaintiff’s instructions were also given. No instruction was refused. The jury found a verdict for tlie defendants. The verdict was well supported by both law and evidence. The plaintiff has failed to point out any particular error, and we are at a loss to conjecture on what ground an appeal was taken.
The j udgment is affirmed.
J udge W aguer concurs; J udge Lovelace absent.